                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


DERLON K CRAIN #91405                               CASE NO. 2:19-CV-01033 SEC P

VERSUS                                              JUDGE JAMES D. CAIN, JR.

TONY MANCUSO, ET AL.                                MAGISTRATE JUDGE KAY


                                MEMORANDUM ORDER

       Before the court are a Memorandum [doc. 20] and Appeal [doc. 21] filed by pro se

plaintiff Derlon K. Crain. The appeal relates to Magistrate Judge Kathleen Kay’s order

striking Crain’s case for failure to pay his filing fee [doc. 17], after his in forma pauperis

status was revoked due to dismissal of previous actions under 28 U.S.C. § 1915(e)(2)(B).

Doc. 12.

       A magistrate judge hears and determines pretrial matters “not dispositive of a

party’s claim or defense.” 28 U.S.C. § 636(b)(1)(A). A magistrate judge’s ruling on a non-

dispositive motion may only be overturned if it is clearly erroneous or contrary to law.

Moore v. Ford Motor Co., 755 F.3d 802, 806 (5th Cir. 2014) (citing Fed. R. Civ. 72(a)).

Crain appeals the magistrate judge’s order to strike his case, asserting that she erred by not

holding that his case met the exception under 28 U.S.C. § 1915(g) which allows a litigant

to proceed in forma pauperis despite prior dismissals if he “is under imminent danger of

serious physical injury.”

       Crain asserts that he qualifies for this exception because his suit relates to his alleged

exposure to tuberculosis at Calcasieu Correctional Center. Doc. 20. That alleged exposure
occurred several years ago and was the subject of another civil rights suit filed by Crain.

See Crain v. Mancuso, No. 2:15-cv-2290 (W.D. La. Nov. 9, 2018). Crain is presently

incarcerated in Bossier Parish, Louisiana, though he continues to complain of events that

occurred at Calcasieu Correctional Center. His allegations do not support a finding of

“imminent danger.” Accordingly, he shows no error to the magistrate judge’s ruling and

the appeal [doc. 21] must be DENIED.

       THUS DONE in Chambers on this 3rd day of December, 2019.



                  __________________________________________
                              JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE
